DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendment to address 35 U.S.C. 112(b) rejections of Claims 1, 2-12, 14-17, and 19. The prior 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
Regarding Section 3 of the Office Action in the remarks filed 05/26/2022, the amendments to clarify the structure and function of the invention do not distinguish the invention from what is disclosed in the prior art. Lines 4-7 of the Remarks under Section 3 of the Office Action argues “Specifically, the wet vacuum assembly sucks objects into the tube of the wet vacuum assembly and into a tank configured to hold objects sucked into and through the tube. This is consistent with the specific teaching of dislodging, cleaning, and removing objects such as landscape rock, mulch, wood chips, and the like.” The use of the term “objects’ in claim 1 is broader than what is disclosed and thus objects are interpreted as being any debris sucked into the tube by the airflow generated through the tube. Cook (US20030062430) discloses in paragraph 0008 “Specifically, water containing dirt or other particles gleaned from the cleaning surface is drawn from the surface into the vacuum hoses.” And would therefore be capable of sucking objects into the tube. Cook also discloses in paragraph 0018 “The vacuum hose member (40) is designed to allow easy attachment of external hoses (42) to the system (10). In fact, the vacuum hose member (40) is capable of releasably attaching to virtually any external hose (42). For example, external source hoses (42) from external devices such as shop vacuums, flood pumpers, carpet extractors and/or truck mount carpet cleaning machines may be conveniently attached to the hose member (40) of the present invention. On one embodiment, the present invention is designed to accommodate 2.0'' and 1.5'' inside diameter vacuum base cuffs (not shown). The attachment of the vacuum line (28) to the housing (12) of the present invention allows the system (10) to accumulate sprayed water, dislodged particles and other contaminants for proper disposal” thus the vacuum assembly disclosed by Cook would perform the function of sucking objects into the tube. Further, Rohrbacher (US5826298) column 7, lines 41-44 “The water along with stones and other debris flow through the hose 61 to a filtration tank 400 which, in one embodiment, is assisted by a vacuum source 300 as seen in FIG. 9.” These stones and other debris are interpreted to also be objects that may be sucked into the tube and collected in a tank. The arguments having been fully considered, but are not persuasive and the claims remain rejected under 35 USC 103.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 5 reads “and a pump positioned on the platform, the first tank and being configured” This appears to be a typo and may be amended to recite “and a pump positioned on the platform, the first tank .
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US20030062430) in view of Rohrbacher (US5826298).

	Regarding claim 1, Cook discloses a wet vacuum assembly and suction head combination (Abstract) comprising: 
	a wet vacuum assembly (Paragraph 0008) configured for generating an airflow through a tube (Figure 1 Element 26 and 28) thereof wherein the wet vacuum assembly is configured for sucking objects into the tube (Paragraph 0018, lines 12-16 “The attachment of the vacuum line (28) to the housing (12) of the present invention allows the system (10) to accumulate sprayed water, dislodged particles and other contaminants for proper disposal” As addressed above, the wet vacuum assembly taught by Cook is capable of the limitation of “sucking objects into the tube” is considered to be met), the wet vacuum assembly comprising a vacuum unit (Paragraph 0018, lines 2-10 “The vacuum hose member (40) is designed to allow easy attachment of external hoses (42) to the system (10). In fact, the vacuum hose member (40) is capable of releasably attaching to virtually any external hose (42). For example, external source hoses (42) from external devices such as shop vacuums, flood pumpers, carpet extractors and/or truck mount carpet cleaning machines may be conveniently attached to the hose member (40) of the present invention”);
	a suction head (Figure 1 Element 12) engaged to the tube distal from the wet vacuum assembly such that an interior space (Figure 2 Element 12i) defined by the suction head is in fluidic communication with the tube (Figure 2 Element 26 connects the vacuum hose 28 to the interior space 12I), the suction head having an opening positioned in a bottom thereof (Figure 2 shows the opening of the suction head is on the bottom); and 
	a set of nozzles coupled to a top of the suction head (See annotated drawing below) and being configured for engaging a hose (Paragraph 0022, lines 1-3 “The water source receiver 31 of the present invention is capable of attaching to virtually any water source” A hose connects to 31 which then connects to input water hose 16) extending from a source of pressurized water (Paragraph 0020, the last 2 lines read “receiver 31 capable of releasably attaching to virtually any pressure washer or truck mount carpet cleaning machine.”), wherein the nozzles are configured for directing a spray of water from the hose through the interior space for dislodging the objects embedded in a surface (Paragraph 0016, lines 1-4 “The water dispersement member 18 of the present invention is equipped with one or more adjustable water jets 22. The present invention allows the angle of the water jets 22 to be adjusted with respect to the cleaning surface.”) adjacent to the opening in the bottom of the suction head (When the opening of the suction head is adjacent to a surface, the spray of water would dislodge objects embedded in the surface), wherein the wet vacuum assembly is configured for entraining the objects dislodged into the airflow and into the tube of the wet vacuum assembly (The wet vacuum assembly of Cook would dislodge objects and entrain them in the airflow and into the tube) the set of nozzles configured for cleaning the objects entrained in the airflow (The nozzles of Cook would spray water to clean the objects as they are entrained in the airflow).

	Cook fails to disclose the wet vacuum assembly comprising a tank configured to hold the objects sucked into and through the tube.

	Rohrbacher teaches a tank (Figure 1 Element 400) configured to hold the objects sucked into and through the tube (Column 7, lines 41-44 “The water along with stones and other debris flow through the hose 61 to a filtration tank 400 which, in one embodiment, is assisted by a vacuum source 300 as seen in FIG. 9.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook to incorporate the teachings of Rohrbacher to provide a tank to hold the objects sucked into and through the tube. Doing so would allow the objects to be collected in a tank after being cleaned and removed from the surface. The objects can be kept in the tank until a user is ready to relocate or dispose of the objects.


    PNG
    media_image1.png
    458
    547
    media_image1.png
    Greyscale


	Regarding claim 2 the wet vacuum assembly and suction head combination of claim 1, wherein the suction head is substantially half barrel shaped such that the top of the suction head is arcuate (See annotated drawing below).

    PNG
    media_image2.png
    369
    314
    media_image2.png
    Greyscale


	Regarding claim 3 further including a handle (Figure 1 Elements 30, 32, and 34) engaged to and extending from the suction head wherein the handle is configured for grasping in a hand of a user for maneuvering the suction head (Paragraph 23, lines 1-4 “To provide the consumer with control over the system (10), the second end (30B) of the support member (30) of the present invention is equipped with a handle member (32) shaped to define a grasping portion (34).”).

	Regarding claim 4 wherein the handle comprises: 
	a first rod engaged to and extending from the suction head (Figure 1 Element 30 and 30A); and 
	a second rod coupled to and extending bidirectionally and arcuately from the first rod distal from the suction head (Figure 1 Element 30B, 32, and 34), wherein the second rod is configured for grasping in a pair of hands of the user for maneuvering the suction head (Paragraph 0023, lines 1-4 “To provide the consumer with control over the system (10), the second end (30B) of the support member (30) of the present invention is equipped with a handle member (32) shaped to define a grasping portion (34).”).

	Regarding claim 7, further including a pipe (Figure 1 Element 26) coupled to and extending from the suction head (Paragraph 0017, lines 1-5 recite “Referring to FIGS. 1-3, to provide for the indoor use of the power washing system 10, the housing 12 of the present invention is equipped with one or more bulkhead fitting 26. Each fitting 26 is designed to allow for the attachment of a vacuum line 28.”) and being configured for selectively engaging the tube of the wet vacuum assembly (The fitting allows selective engagement with the tub of the wet vacuum assembly), such that the tube is removably engageable to the suction head (The fitting 26 allows the vacuum line 28 to removably engage the suction head).

	Regarding claim 10, the wet vacuum assembly and suction head combination of claim 1, further including: 
	a manifold (See annotated drawing below) engaged to and in fluidic communication with the set of nozzles; and 
	a connector (Figure 1 Element 14) coupled to the manifold and being configured for engaging the hose extending from the source of the pressurized water (Paragraph 0015, lines 1-2 “The housing of the present invention has a neck portion 14 equipped with an input water hose 16.” Input water hose 16 connects to water source receiver 31 which connects to any pressure washer or truck mount carpet cleaning machine).

    PNG
    media_image3.png
    457
    547
    media_image3.png
    Greyscale


	Regarding claim 11, the wet vacuum assembly and suction head combination of claim 10, wherein the connector comprises a male hose connection (Paragraph 0022 recites “In one embodiment, any high pressure fluid connection may be used including, but not limited to, 3/8” male pipe thread, 22 millimeter swivel, 3/8” or ¼” male or female quick disconnect units.”).

	Regarding claim 12, the wet vacuum assembly and suction head combination of claim 10, further including a valve (Figure 1 Element 36 and Paragraph 0023, lines 4-8 “In one embodiment , the grasping portion 34 of the handle member 32 is equipped with a trigger 36 designed to control incoming water flow once the water source receiver 31 has been connected to an external water supply.” Paragraph 0023 teaches that the incoming water flow is controlled by the trigger Element 36, therefore, the valve is implicitly taught by the trigger which controls the water flow) engaged to and positioned between the connector and the hose wherein the valve is configured for controlling flow of the water from the hose to the manifold (See annotated drawing below).

    PNG
    media_image4.png
    674
    539
    media_image4.png
    Greyscale


	Regarding claim 14, Cook in view of Rohrbacher teaches all elements of the current invention as stated above except
	a platform, the platform being mobile; 
	the source of pressurized water comprising a first tank positioned on the platform and a pump positioned on the platform, the first tank and being configured for holding water, the pump being operationally engaged to the first tank Page 4 of 12and to the hose wherein the pump is configured for pumping the water from the first tank through the hose to the set of nozzles; 
	the vacuum unit being positioned on the platform; 
	the tank configured to hold the objects sucked into and through the tube being a second tank positioned on the platform; and 
	a conduit engaged to and extending between the vacuum unit and the second tank, such that the second tank is in fluidic communication with the vacuum unit, the tube extending from the second tank to the suction head, wherein the second tank is configured for holding the objects, the debris and the water from the airflow. 

	Rohrbacher teaches a platform (Rohrbacher Fig 1 Element 70), the platform being mobile (Rohrbacher Column 4, lines 15-18 “A mobile component carrying platform 70, FIGS. 1-2, is provided for mounting and transporting the processing components of the cyclonic power wash system.”); 
	the source of pressurized water comprising a first tank (Rohrbacher Fig 1 Element 20) positioned on the platform (Rohrbacher Fig 1 shows element 20 on platform 70) and a pump (Rohrbacher Fig 1 Element 30) positioned on the platform (Rohrbacher Fig 1 Element 30 is positioned on the platform), the first tank configured for holding water (Rohrbacher Column 4, lines 36-40 “As seen in FIGS. 1 and 2, the mobile cyclonic power wash system 10 includes a component carrying platform 70 on which a water storage component 20 for holding water to be used for cleaning by the system 10…”), the pump being operationally engaged to the first tank (Rohrbacher Column 4, lines 40-42 “…a water pumping component 30 for pumping and pressurizing the water from the storage component 20 are mounted.”) Page 4 of 12and to the hose wherein the pump is configured for pumping the water from the first tank through the hose to the set of nozzles (Cook Paragraph 0020 recites receiver 31 is capable or releasably attaching to virtually any pressure washer or carpet cleaning machine and, as modified, the pump of Rohrbacher would necessarily need to be connected to the hose to use the spraying nozzles); 
	the vacuum unit (Cook Paragraph 0018, lines 2-10 “The vacuum hose member (40) is designed to allow easy attachment of external hoses (42) to the system (10). In fact, the vacuum hose member (40) is capable of releasably attaching to virtually any external hose (42). For example, external source hoses (42) from external devices such as shop vacuums, flood pumpers, carpet extractors and/or truck mount carpet cleaning machines may be conveniently attached to the hose member (40) of the present invention”) being positioned on the platform (Rohrbacher Figure 9 Element 300. As modified, the vacuum hose of Cook would necessarily be connected to the vacuum unit of Rohrbacher positioned on the platform);
	the tank (This is the tank configured for holding objects taught by Rohrbacher in claim 1) configured to hold the objects sucked into and through the tube being a second tank positioned on the platform (Rohrbacher Figure 1 Element 400 shows tank 400 located on the platform); and 
	a conduit engaged to and extending between the vacuum unit and the second tank (Rohrbacher Figure 9 Element 350), such that the second tank is in fluidic communication with the vacuum unit (Rohrbacher Column 7, lines 54-57 “As shown in FIG. 9, the water to be processed in the filtration tank 400 can be drawn to the tank 400 by attaching the conduit 350 of the vacuum source 300 to the clean end of tank 400.”), the tube extending from the second tank to the suction head (Rohrbacher Figure 1 Element 61 and column 7, lines 42-43 “The water along with stones and other debris flor through hose 61 to filtration tank 400”), wherein the second tank is configured for holding the objects, the debris and the water from the airflow (Rohrbacher Column 8, lines 8-10 “Thus, large debris is collected and retained in trough 420 which is located in the upper portion of the tank 400.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook to incorporate the teachings of Rohrbacher to provide a mobile platform having the necessary tanks and pumps to allow the mobile power washing system to be able to be used when not near a water source and to collect all suctioned debris for removal at a proper location. Doing so would allow the mobile washing system to be used in areas far from a water source but that still require upkeep and maintenance such as cleaning.

	Regarding claim 15, the wet vacuum assembly and suction head combination of claim 14, wherein the platform comprises a trailer configured to be selectively hitched to a vehicle, such that the platform is towable (Rohrbacher Column 4, lines 18-20 “In FIGS. 1 and 2 the component carrying platform 70 is a flatbed trailer of the type towed by a vehicle such as a truck.”).

	Regarding claim 16, the wet vacuum assembly and suction head combination of claim 14, further including a screening unit selectively positionable inline between the second tank and the suction head, the screening unit (Rohrbacher Figure 9 Element 425) being configured for extracting the objects from the airflow while leaving the debris entrained in the airflow (Rohrbacher Column 8, lines 4-6 “The reclaimed water and waste is passed to the tank 400 through inlet 410, and the water flows downwardly along the trough 420 to screened outlet 425.” Lines 16-20 “The water successively fills each chamber and then flows over to the next adjacent chamber so that the debris and particles still present in the water are left in chambers 430.” The objects are extracted by screening unit 425 and other debris are left entrained in the airflow pulling the water into the further chambers.).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US20030062430) in view of Rohrbacher (US5826298) and further in view of Bradbury (US8910340).

	Regarding claim 5, Cook fails to disclose a ball joint engaged to and positioned between the suction head and the handle such that the handle is pivotable relative to the suction head.
	Bradbury teaches a ball joint (Column 7, lines 19-21 “The foot 14 may further comprise a universal joint, ball and socket joint, etc. or portion thereof to pivotally receive a handle 12.) engaged to and positioned between the suction head and the handle such that the handle is pivotable relative to the suction head (Column 7, lines 19-21 teach that a ball and socket joint allows the handle 12 to pivotally connect to the foot 14).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook to incorporate the teachings of Bradbury to provide a ball and socket joint to allow for the suction head to be moved relative to the handle. Providing a ball and socket joint allows for the suction head to maintain a parallel angle to the floor while moving around with the handle grasped in a user’s hands. Without a joint such as this, the handle must be held at a constant angle or you lose some suction capability because one side of the suction head has a larger gap relative to the ground surface. This joint allows the operator greater maneuverability.

	Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US20030062430) in view of Rohrbacher (US5826298) and further in view of Moll (US6129094)

	Regarding claim 6, Cook discloses all elements of the current invention except wherein the set of nozzles comprises four nozzles.
	
	Moll teaches the set of nozzles comprising four nozzles (Figure 2 Elements 68).
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook to incorporate the teachings of Moll to provide a set of four nozzles. Doing so would allow greater spray coverage of the interior of the suction head and prevent areas from being missed by the spray.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US20030062430) in view of Rohrbacher (US5826298) and further in view of Doyle (US2711554).
	
	Regarding claim 8, Cook discloses all elements of the current invention as stated above except a head screen selectively engageable to the suction head such that the head screen extends over the opening, wherein the head screen is configured for excluding objects larger than a mesh size of the head screen, such that the objects larger than the mesh size are cleaned by the spray of water from the hose but are excluded from the interior space.
	
	Doyle teaches a head screen (Figure 4 Element 8) selectively engageable to the suction head (Column 1, lines 53-55 “The wall portion 6 is provided with an internal annular groove 7, the inner edge which constitutes a supporting seat for the work guard screen or grid 8.”) such that the head screen extends over the opening (Figure 4 Element 8 is shown covering the opening), wherein the head screen is configured for excluding objects larger than a mesh size of the head screen (Column 1, lines 65-68 “The vacuum required to do an effective cleaning under such conditions is sufficient to pick up many objects, and the guard screen prevents their passing into the conduit.”), such that the objects larger than the mesh size are cleaned by the spray of water from the hose but are excluded from the interior space (The screen would prevent objects larger than the mesh from entering the interior space and therefore the spray would clean them while the objects would be excluded from the interior space)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook to incorporate the teachings of Doyle to provide a head screen over the opening to prevent large objects from entering the interior space while still allowing the larger objects to be cleaned by the water spray. Doing so would prevent large objects from becoming lodged in the interior space or vacuum hoses which would cause breakages and downtime while the wet vacuum assembly was fixed.


	Regarding claim 9, Cook in view of Doyle teaches all elements of the current invention above including a pair of rails coupled to the bottom such that the rails bracket the opening (Column 1, lines 53-55 “The wall portion 6 is provided with an internal annular groove 7, the inner edge of which constitutes a supporting seat for the work guard screen or grid 8.” And column 2, lines 16-19 “There are various conditions in which the brush is not required and when the brush is not used I provide a split or snap ring 18 which is springably engaged in the end of the groove 7 for retaining the guard screen.” The inner edge of the wall portion 6 and the snap ring 18 engaged to the groove 7 are the two rails which bracket the opening and keep the guard screen in place) , the head screen being selectively insertable between the rails for removably engaging the head screen to the suction head for covering the opening (The guard screen 8 is inserted between the two rails, inner edge of wall portion 6 and snap ring 18, to allow for removable engagement).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US20030062430) in view of Rohrbacher (US5826298), Bradbury (US8910340), Moll (US6129094), and Doyle (US2711554).


	Regarding claim 17, the subject matter recited in claim 17 is the same as the subject matter recited in claims 1-12 and 14, thus, the rejections for those claims would be the same as the rejection for claim 17.

	
	Regarding claim 19, the subject matter of claim 19 is the same as the subject matter of claims 1-12 and 14-16, thus, the rejections provided for those claims would be the same as the rejection for claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723